Exhibit 10.26

 

STRONGBRIDGE BIOPHARMA PLC

AMENDMENT TO OPTION AWARD AGREEMENTS

 

This AMENDMENT TO  OPTION AWARD AGREEMENTS (this  “Agreement”) dated as of
November 26, 2019, is entered into by and between Strongbridge Biopharma plc
(the “Company”) and Matthew Pauls (the “Grantee”).

 

The Grantee has previously received grants of restricted stock units and stock
options under the Strongbridge Biopharma plc 2015 Equity Compensation Plan (the
“Plan”).

 

In connection with the Grantee’s termination of employment as President and
Chief Executive Officer of the Company, the Board of Directors (the “Board”) of
the Company has determined to amend the terms of the options granted on February
26, 2016, February 23, 2017, February 5, 2018 and February 20, 2019 (the
“Options”) pursuant to stock option award agreements, and certain other
documentation evidencing such grants, by and between the Company and the Grantee
(such agreements and documents, collectively, the “Option Award Agreements”) to
provide for extended vesting and exercisability of the Options.

 

The Company and Grantee, intending to be legally bound hereby, agree as follows:

 

1.Notwithstanding Section 2 and Section 3 of the Option Award Agreements, and in
accordance with the authority of the Board as set forth in Section 5 of the
Plan, all unvested Options as of the date hereof shall continue to vest through
November 30, 2020, in each case according to the vesting schedule of the
respective Option Award Agreements evidencing such Options.

 

2.Notwithstanding Section 3 of the Option Award Agreements, and in accordance
with the authority of the Board as set forth in Section 5 of the Plan, all
vested Options as of the date hereof and any Options that vest in accordance
with paragraph 1 of this Agreement shall be exercisable by the Grantee through
November 30, 2020; provided, however, that Options that vest solely during the
month of November 2020 shall remain exercisable by the Grantee through February
26, 2021.

 

3.In all other respects, the provisions of the Option Award Agreements are
hereby ratified and confirmed, and they shall continue in full force and effect.

 

[Signature page follows]










IN WITNESS WHEREOF, the Company and Grantee have executed this Agreement as of
the date shown above.

 

Strongbridge Biopharma plc

 

 

By:/s/ Robert Lutz____________

Name:  Robert Lutz

Title:  Chief Financial Officer

 

 

Grantee:

 

/s/ Matthew Pauls________________

Matthew Pauls

 

Date:__________________________

2

